

Exhibit 10.1


FORM OF RESTRICTED STOCK AGREEMENT
PURSUANT TO j2 GLOBAL COMMUNICATIONS, INC.
SECOND AMENDED AND RESTATED 1997 STOCK OPTION PLAN


THIS RESTRICTED STOCK AGREEMENT is made this _____ day of _________, 200_ by and
between ________________________ (the “Participant”) and j2 Global
Communications, Inc., a Delaware corporation (the “Company”), pursuant to the
Company’s Second Amended and Restated 1997 Stock Option Plan (the “Plan”).


WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company and/or the Board of Directors itself by action taken on
__________ authorized and directed the Company to make an award of stock to the
Participant under the Plan for the purposes expressed in the Plan;


NOW THEREFORE, in consideration of the foregoing and the mutual undertakings
herein contained, the parties agree as follows:


1. Grant of Stock. In accordance with the terms of the Plan and subject to the
further terms, conditions and restrictions contained in this Agreement, the
Company hereby grants to the Participant ______ shares (the “Shares”) of the
Company’s common stock, $0.01 par value (the “Common Stock”). As long as the
Shares are subject to the Restrictions set forth in Section 4 of this Agreement,
such shares shall be deemed to be, and are referred to in this Agreement as, the
“Restricted Shares.”


2. Certificates for Shares. Certificates evidencing Restricted Shares shall be
deposited with the Company to be held in escrow until such Shares are released
to the Participant or forfeited in accordance with this Agreement. The
Participant shall, simultaneously with the delivery of this Agreement, deliver
to the Company a stock power, in blank, executed by the Participant. If any
Restricted Shares are forfeited, the Company shall direct the transfer agent of
the Common Stock to make the appropriate entries in its records showing the
cancellation of the certificate or certificates for such Restricted Shares and
to return the Shares represented thereby to the Company’s treasury.


3. Adjustments in Restricted Shares. In the event of a subdivision of the
outstanding Common Stock, a declaration of a dividend payable in shares of
Common Stock, a declaration of a dividend payable in a form other than shares in
an amount that has a material effect on the value of shares of Common Stock, a
combination or consolidation of the outstanding Common Stock into a lesser
number of shares of Common Stock, a recapitalization, a classification or a
similar occurrence, the Committee shall make appropriate adjustments in the
number of Restricted Shares Any new, additional or different securities to which
the Participant shall be entitled in respect of Restricted Shares by reason of
such adjustment shall be deemed to be Restricted Shares and shall be subject to
the same terms, conditions, and restrictions as the Restricted Shares so
adjusted.


4. Restrictions. During applicable periods of restriction determined in
accordance with Section 6 of this Agreement (the “Restricted Period”),
Restricted Shares and all rights with respect to such Shares, may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of, except by
will or the laws of descent and distribution, and shall be subject to the risk
of forfeiture contained in Section 5 of this Agreement (such limitations on
transferability and risk of forfeiture being herein referred to as
“Restrictions”), but the Participant shall possess all incidents of ownership of
such Restricted Shares, including the right to vote and receive dividends on
Restricted Shares.


5. Forfeiture of Restricted Shares. In the event that the Participant’s
continuous employment with the Company and its subsidiaries shall terminate for
any reason prior to the expiration of the Restricted Period, such event shall
constitute an “Event of Forfeiture” and all Shares which at that time are
Restricted Shares shall thereupon be forfeited by the Participant and
transferred to, and reacquired by, the Company at no cost to the Company, and
neither the Participant nor any successor, heir, assign or personal
representative of the Participant shall have any right, title or interest in or
to such Restricted Shares or the certificates evidencing them.


6. Lapse of Restrictions. (a) Except as provided in subsection (b) below, the
Restrictions on the Restricted Shares granted under this Agreement shall lapse
over the first through _______ anniversaries of the date of this Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
in accordance with the following schedule:
 

  Date   
Number of Shares on
Which Restrictions Lapse 

 
  


 
(b) In the event that a Participant’s employment with the Company and its
subsidiaries terminates as a result of his or her death, retirement or permanent
disability, the Restrictions shall lapse on the Restricted Shares (if not
already lapsed pursuant to subsection (a) above) on the later of (i) the date of
such event, or (ii) the first anniversary of the date of this Agreement.


Upon lapse of the Restrictions in accordance with this Section, the Company
shall, as soon as practicable thereafter, deliver to the Participant an
unrestricted certificate for the Shares with respect to which such Restrictions
have lapsed.


7. Withholding Requirements. The Company shall be required to withhold the
amount of taxes required to satisfy any applicable federal, state and local tax
withholding obligations arising from the lapse of Restrictions. Participant may
elect to satisfy any such tax obligation in cash or by authorizing the Company
to withhold from the Shares issued to Participant as a result of the lapse of
the Restrictions, the number of whole shares of Common Stock required to satisfy
such tax obligation, the number to be determined by the Fair Market Value (as
defined in the Plan) of the Shares on the date of the lapse of the Restrictions.
If Recipient elects to withhold shares of Common Stock to satisfy any such tax
obligation, Recipient shall pay in cash any obligation which remains after the
application of whole shares that is less than the value of a whole share.


_______ Participant hereby authorizes by authorizes the Company to withhold from
the Shares issued to Participant as a result of the lapse of the Restrictions,
the number of whole shares of Common Stock required to satisfy such tax
obligation, the number to be determined by the Fair Market Value (as defined in
the Plan) of the Shares on the date of the lapse of the Restrictions. The
foregoing election shall become irrevocable as to particular Shares with
Restrictions lapsing on the date that is six (6) months prior to the date of
lapse.


Participant is hereby permitted to make the election permitted under Section
83(b) of the Internal Revenue Code of 1986, as amended (the “Code”), (i.e. an
election to include in gross income in the year of transfer the amounts
specified in Section 83(b) of the Code notwithstanding the continuing transfer
restrictions) and if Participant makes such election, the Participant shall
submit to the Company a copy of the notice filed by the Participant with the
Internal Revenue Service within ten (10) days of filing such notice, and shall
pay, or make arrangements satisfactory to the Committee regarding payment of,
any federal, state or local taxes of any kind required by law to be withheld as
a result of such election, all in accordance with the provisions of this Section
7.


8. Change in Control. Notwithstanding anything else provided in this Agreement,
upon the occurrence of a Change in Control, as defined below, all Restrictions
on each Restricted Share shall immediately be canceled in full upon and
simultaneously with the Change of Control unless the Board determines that the
Recipient has been offered substantially identical replacement restricted stock
and a comparable position at any acquiring company.


For purposes of the Plan, a “Change in Control” of the Company shall be deemed
to have occurred if:


(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any employee benefit plan sponsored by the Company, any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, or any corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company), is or becomes the “beneficial owner” (as defined in Rule 13d−3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities;
 
 
 

--------------------------------------------------------------------------------

 

 
(ii) during any period of two consecutive years individuals who at the beginning
of such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (i), (iii) or (iv) of this Section)
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority thereof;


(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or


(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets. For the purposes of this subsection
(iv), “substantially all” of the Company’s assets shall mean assets for which
the price or consideration upon sale or disposition equals or exceeds
seventy-five percent (75%) or more of the fair market value of the Company.
9. Effect of Employment. Nothing contained in this Agreement shall in any manner
be construed to limit in any way the right of the Company or any subsidiary to
terminate the Participant’s employment at any time, without regard to the effect
of such termination on any rights such Participant would otherwise have under
this Agreement, or give any right to the Participant to remain employed by the
Company or a subsidiary thereof in any particular position or at any particular
rate of compensation.


10. Amendment. This Agreement may not be amended except with the consent of the
Committee and by a written instrument duly executed by the Participant and the
Company.


11. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their heirs, personal representatives,
successors and assigns. Participant acknowledges receipt of a copy of the Plan,
which is annexed hereto, represents that he or she is familiar with the terms
and provisions thereof and accepts the award of Shares hereunder subject to all
of the terms and conditions thereof and of this Agreement. Participant hereby
agrees to accept as binding, conclusive and final all decisions and
interpretations of the Committee upon any questions arising under the Plan or
this Agreement.


IN WITNESS WHEREOF, the Company and the Participant have each executed and
delivered this Agreement as of the date first above written.
 

 

ATTEST:   j2 GLOBAL COMMUNICATIONS, INC.        By:
______________________________ 
__________________
Secretary     
Its: _____________________________        PARTICIPANT:       
_________________________________ 

  




 
 




 




 



